                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


AMYIAH COHOON, a minor, by and through her parents
and legal guardians, RICHARD COHOON and ANGELA
COHOON,

       Plaintiff,
                                                                   Case No. 20-CV-620
v.

JOSEPH KONRATH, in his personal and official capacity
as Sheriff of Marquette County, Wisconsin, and

CAMERON KLUMP, in his personal and official capacity
as Patrol Sergeant for the Marquette County Sheriff’s
Office

       Defendants


                       PLAINTIFF’S RESPONSE TO DEFENDANTS’
                            PROPOSED FINDINGS OF FACT


       Plaintiff Amyiah Cohoon, a minor, by and through her parents and legal guardians,

Richard and Angela Cohoon, by and through undersigned counsel, hereby submits the following

response to Defendants’ Proposed Findings of Fact. As for “additional facts,” see Civ. L. R.

56(b)(2)(B)(ii), Plaintiff submits her own proposed findings of fact in support of her motion for

summary judgment (which are less than the 100-paragraph limit):

       1.      In March 2020, the Westfield School District took approximately 100 students,

teachers, and chaperones on this trip. (Dec. of Sopha, ¶ 19.)

       RESPONSE: Undisputed.

       2.      While Ms. Cohoon and her classmates were in Florida, states, counties, and

municipalities around the country began enacting various orders limiting public gatherings and



                                       -1-
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 1 of 35 Document 33
requiring the closure of non-essential businesses due to the emerging COVID-19 pandemic. (See

Dkt. No. 1, ¶ 11; see also Dec. of Mills, Ex. 5 (Emergency Order # 12 “Safer at Home Order”);

Dec. of Ezell, ¶ 6.)

       RESPONSE: Undisputed.

       3.      Before the School District’s trip, the Director of Marquette County’s Health

Department, Jayme Sopha, and Marquette County Public Health Nurse Allison Davey met with

School District Superintendent Robert Meicher and School District Nurse Wollert to discuss the

public health issues in taking the trip regarding COVID-19, including states that were facing

community spread issues at the time, quarantine requirements, or no-travel recommendations.

(Dec. of Sopha, ¶ 20.)

       RESPONSE: Undisputed.

       4.      The School District decided to proceed with the bus trip to Florida, during which

states increased their responses to the spreading virus, including issuing stay-at-home orders and

no-travel recommendations. (Dec. of Sopha, ¶ 20.)

       RESPONSE: Undisputed.

       5.      Local public health departments like Marquette County’s Health Department have

close working relationships with the Wisconsin Bureau of Communicable Disease and the

Wisconsin Lab of Hygiene. (Dec. of Sopha, ¶ 6.)

       RESPONSE: Undisputed.

       6.      It is State Protocol that the Health Department is notified of diagnosis and testing

of Category 1 diseases immediately upon identification. (Dec. of Davey, ¶ 3).

       RESPONSE: Undisputed.




                                       -2-
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 2 of 35 Document 33
       7.      COVID-19 is a Category 1 disease, meaning under Wisconsin Department of

Health Services Administrative Codes, a diagnosis of COVID-19 must be reported immediately

to the local health officer. (Dec. of Davey, ¶ 3).

       RESPONSE: Undisputed.

       8.      These state agencies have issued guidelines to local public health departments to

respond to the COVID-19 crisis. (Dec. of Sopha, ¶ 6.)

       RESPONSE: Undisputed.

       9.      The most widely used laboratory test for the virus is the PCR test, which stands

for Polymerase Chain Reaction. (Dec. of Sopha, ¶ 7).

       RESPONSE: Undisputed.

       10.     State officials from the Bureau of Communicable Disease and Wisconsin State

Lab of Hygiene have stated to local health departments the PCR test yields a high degree

accuracy rate. (Dec. of Sopha, ¶ 7).

       RESPONSE: Undisputed, except to clarify that the test produces both false positives and
       false negatives and that, regardless of the accuracy rate of a PCR test, the test Amyiah
       was given contained the disclaimer, “Negative results should not be used as the sole basis
       for patient management decisions and do not preclude SARS-CoV-2 infection.” Berg
       Decl. Ex. 10.

       11.     Recent data from the state shows that of 49,660 COVID-19 tests, 4,346 returned

positive, meaning 8.7% of tests administered to (likely symptomatic) cases returned as positive.

(Dec. of Sopha, ¶ 8).

       RESPONSE: Undisputed.

       12.     Failures of the PCR test are generally attributable to three circumstances: using an

improper testing method, improper storage or shipping methods, or testing outside of the

infectious period. (Dec. of Sopha, ¶ 9).

       RESPONSE: Undisputed.


                                       -3-
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 3 of 35 Document 33
       13.      An improper testing method under the PCR test means the biological sample

taken from the tested subject was insufficient to test. (Dec. of Sopha, ¶ 10).

       RESPONSE: Undisputed.

       14.      An insufficient sample could be due to an unsuccessful Nasopharyngeal Swab

that is necessary for the test. (Dec. of Sopha, ¶ 10).

       RESPONSE: Undisputed.

       15.      The Nasopharyngeal Swab can be physically uncomfortable for the tested

individual, and is thus at times difficult for the individual to complete at times. (Dec. of Sopha, ¶

10).

       RESPONSE: Undisputed.

       16.      Regardless of the reason why a sample is insufficient, an insufficient sample

yields no results to the test, meaning neither a positive nor negative result is obtained. (Dec. of

Sopha, ¶ 10).

       RESPONSE: Undisputed.

       17.      Re-testing a sufficient sample is the only way the test will yield a positive or

negative result. (Dec. of Sopha, ¶ 10).

       RESPONSE: Undisputed.

       18.      The state notifies local health departments if a COVID-19 testing sample is

inadequate, or, when the sample was sufficient, the positive or negative result of the test. (Dec.

of Sopha, ¶ 11).

       RESPONSE: Undisputed.




                                       -4-
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 4 of 35 Document 33
         19.   Improper storage or shipping methods means that the collected sample was not

stored in the correct transfer media, was not kept adequately cool, or was not received by the lab

within the required timeframe. (Dec. of Sopha, ¶ 12).

         RESPONSE: Undisputed.

         20.   In cases of improper storage or shipping, the lab indicates that the sample was not

tested due to these factors. (Dec. of Sopha, ¶ 12).

         RESPONSE: Undisputed.

         21.   The testing period for COVID-19 is during the infectious period. (Dec. of Sopha,

¶ 13).

         RESPONSE: Undisputed.

         22.   When a citizen tests positive for COVID-19, the County Health Department is

notified of that result through the state’s reporting system, the Wisconsin Electronic Disease

Surveillance System. (Dec. of Sopha, ¶ 18).

         RESPONSE: Undisputed.

         23.   Based upon data to date, a person becomes infectious about 48 hours before they

develop symptoms and remain infectious until they have been symptom free for the past 72

hours, without the aid of medication. (Dec. of Sopha, ¶ 13).

         RESPONSE: Undisputed.

         24.   If a person has COVID-19 and is experiencing symptoms, they are shedding the

virus regardless of the medical treatment received. (Dec. of Sopha, ¶ 13).

         RESPONSE: Undisputed.




                                        -5-
          Case 2:20-cv-00620-JPS Filed 05/15/20 Page 5 of 35 Document 33
       25.        This data and infectious period criteria means the person will test positive for the

virus with a significant degree of certainty within the infectious period, including when they are

symptomatic. (Dec. of Sopha, ¶ 13).

       RESPONSE: Disputed. The test produces false positives and false negatives. The test
       Amyiah was given contains a disclaimer stating that “Negative results should not be used
       as the sole basis for patient management decisions and do not preclude SARS-CoV-2
       infection.” Berg Decl. Ex. 10. And some health professionals believe that as many as
       “one in three patients who are infected [with COVID-19] are nevertheless getting a
       negative test result.” See Christopher Weaver, Questions About Accuracy of Coronavirus
       Tests Sow Worry, Wall Street Journal (Apr. 2, 2020).1

       26.        If the person is tested outside this infectious period, they are asymptomatic. (Dec.

of Sopha, ¶ 14).

       RESPONSE: Undisputed.

       27.        If the person is tested outside this infectious period, confirmation of the disease is

unlikely. (Dec. of Sopha, ¶ 15).

       RESPONSE: Undisputed.

       28.        Diagnosing the virus without testing is not recommended by the state agencies

because the symptoms of COVID-19 have continually changed over the last month and a half.

(Dec. of Sopha, ¶ 16).

       RESPONSE: Undisputed.

       29.        Original symptoms for COVID-19 were identified as fever, cough, and shortness

of breath. (Dec. of Sopha, ¶ 16).

       RESPONSE: Undisputed.




       1
           https://www.wsj.com/articles/questions-about-accuracy-of-coronavirus-tests-sow-worry-11585836001



                                         -6-
           Case 2:20-cv-00620-JPS Filed 05/15/20 Page 6 of 35 Document 33
       30.      These original symptoms of COVID-19 were also characteristic of the common

cold, pneumonia, and influenza, to name a few other illnesses. (Dec. of Sopha, ¶ 16).

       RESPONSE: Undisputed.

       31.      Symptoms of COVID-19 have expanded to include gastrointestinal symptoms

like nausea, vomiting, and diarrhea, as well as loss of taste, smell, and other symptoms. (Dec. of

Sopha, ¶ 16).

       RESPONSE: Undisputed.

       32.      These expanded symptoms of COVID-19 are also found in cases of food

poisoning, allergies, or the common cold. (Dec. of Sopha, ¶ 16).

       RESPONSE: Undisputed.

       33.      Accordingly, anyone experiencing the original or expanded symptoms of COVID-

19 could be incorrectly diagnosed as having COVID-19 without proper testing. (Dec. of Sopha, ¶

16).

       RESPONSE: Undisputed.

       34.      The state guidelines do not require investigation by local health departments

without a confirmed positive test. (Dec. of Sopha, ¶ 16).

       RESPONSE: Undisputed.

       35.      When a citizen tests positive for COVID-19, the County Health Department is

notified of that result through the state’s reporting system, the Wisconsin Electronic Disease

Surveillance System. (Dec. of Sopha, ¶ 11, 18.)

       RESPONSE: Undisputed.

       36.      On March 25, 2020, Marquette County Public Health Nurse Davey received an

email from the Westfield School District nurse, Nicole Wollert, stating that the school district

had learned in the past week from a mother of a Marquette County student that her daughter had


                                       -7-
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 7 of 35 Document 33
contracted COVID-19 while on the recent band trip to Florida and that the student was now in a

hospital and may be placed on a “respirator.” (Dec. of Davey, ¶ 2.)

       RESPONSE: Undisputed.

       37.     In this email, Nurse Wollert asked Nurse Davey if there were any confirmed cases

of COVID-19 in Marquette County. (Dec. of Davey, ¶ 2.)

       RESPONSE: Undisputed.

       38.     Nurse Davey called Nurse Wollert and advised her that the Department had not

received any notice through the Wisconsin Electronic Disease Surveillance System and that there

were no confirmed cases of COVID-19 in the County at that time. (Dec. of Davey, ¶ 3.)

       RESPONSE: Undisputed.

       39.     Nevertheless, Nurse Davey requested contact information for the student’s family

so that she could reach out to the family, ask how the student was doing, and offer the County’s

assistance. (Dec. of Davey, ¶ 3.)

       RESPONSE: Undisputed.

       40.     This was the County Health Department’s standard protocol regarding potential

threats of communicable diseases. (Dec. of Davey, ¶ 3.)

       RESPONSE: Undisputed.

       41.     Nurse Davey called Ms. Cohoon’s mother, Mrs. Angela Cohoon, later on March

25, 2020. Mrs. Cohoon stated in this conversation that they had taken Ms. Cohoon to the

emergency room at Divine Savior Hospital. (Dec. of Davey, ¶ 4.)

       RESPONSE: Undisputed.

       42.     Nurse Davey then called the Divine Savior emergency room and spoke with a

nurse, named Lindsey, who confirmed that Ms. Cohoon was in the emergency room and was




                                       -8-
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 8 of 35 Document 33
most likely going to be tested for COVID-19 and transferred to the children’s hospital at UW-

Madison. (Dec. of Davey, ¶ 6.)

       RESPONSE: Undisputed.

       43.     During the morning of March 26, 2020, the Marquette County Health Department

received notification through the state’s reporting system that Ms. Cohoon had been tested for

COVID-19 and that her test was negative. (Dec. of Davey, ¶ 9; Dec. of Sopha, ¶ 29.)

       RESPONSE: Undisputed.

       44.     Nurse Davey then advised Nurse Wollert on March 26th that there were still no

confirmed cases of COVID-19 in Marquette County. (Dec. of Davey, ¶ 10.)

       RESPONSE: Undisputed.

       45.     Later on March 26, 2020, the Westfield School District’s superintendent, Robert

Meicher, contacted Nurse Davey advising of a social media post by Ms. Cohoon stating that she

had COVID-19 and asked Nurse Davey whether there were any confirmed COVID-19 cases in

Marquette County. (Dec. of Davey, ¶11.)

       RESPONSE: Undisputed.

       46.     Nurse Davey advised Mr. Meicher that there were no confirmed cases and that the

School District would be notified of any confirmed cases through the County’s Emergency

Operation Center. (Dec. of Davey, ¶11.)

       RESPONSE: Undisputed.

       47.     The Emergency Operation Center is a Marquette County system implemented to

deal with the County’s coordinated response to the spreading virus operationally across County

departments. Health Department Director Jayme Sopha is in charge, with different tasks

delegated to different County officials. (Dec. of Davey, ¶ 12.)

       RESPONSE: Undisputed.


                                       -9-
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 9 of 35 Document 33
       48.     Leading up to and after the School District’s trip, the County Health Department

received telephone calls from concerned citizens in the community who were supposed to go on

the trip and other community members who were concerned about their fellow citizens taking the

trip under the then-current health circumstances. (Dec. of Sopha, ¶ 21; Dec. of Davey, ¶13.)

       RESPONSE: Undisputed.

       49.     After Ms. Cohoon’s posting on social media, the Health Department received

phone calls from other parents and concerned citizens regarding Ms. Cohoon’s social media

postings about having COVID-19. (Dec. of Davey, ¶ 13.)

       RESPONSE: Undisputed.

       50.     Marquette County has a population of approximately 15,200. The County’s

Health Department has a staff of approximately eight employees, all of whom have had to devote

most of their daily tasks to responding to COVID-19, including policy making, documentation

for incident command, tracking financial data, disclosing public information, responding to

issues from public business, contact tracing, and responding to individual citizens’ issues and

concerns. (Dec. of Sopha, ¶ 4.)

       RESPONSE: Undisputed.




                                      - 10 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 10 of 35 Document 33
       51.    As a result of the concern created by Ms. Cohoon’s claim that she had tested

positive for COVID-19, Heath Department resources were shifted away from other day to day

tasks of dealing with COVID-19 issues and other public health issues to responding to these

numerous calls. (Dec. of Davey, ¶ 13.)

       RESPONSE: Disputed in part. Amyiah’s post did not “claim that she had tested positive
       for COVID-19.” It stated that she had “beaten the coronavirus.” Berg Decl. Ex. 5. The
       doctors told Amyiah and her parents that she may still have had it notwithstanding the
       negative test. Amyiah Cohoon Decl. ¶ 12; Angela Cohoon Decl. ¶ 12. The test itself says
       that “negative test results … do not preclude SARS-CoV-2,” Berg Decl. Ex. 10. Also
       dispute that the shift in resources was primarily attributable to Amyiah’s post, rather than
       to the pandemic itself, to the fact that Amyiah may have had COVID-19 even though she
       ultimately tested negative, Amyiah Cohoon Decl. ¶ 12; Angela Cohoon Decl. ¶ 12, and to
       the school’s failure to notify families that a student on the trip may have had COVID-19,
       Angela Cohoon Decl. ¶¶ 7, 10; supra ¶ 36; Video at 10:30–10:52 (“Klump: Parents [are]
       concerned that you’re saying that you had corona and that [they] aren’t being notified.
       Angela: Well they should have been notified, because I talked to [the principal] myself,
       personally.”).

       52.    The Health Department, including Nurse Davey, had received telephone calls

from other parents and concerned citizens regarding Amyiah Cohoon’s social media postings

about having COVID-19. (Dec. of Davey, ¶ 13).

       RESPONSE: Undisputed.

       53.    Health Department officials explained to the concerned citizens that there were no

confirmed cases of COVID-19 in the County and tried to alleviate their concerns and fear about

the positive COVID-19 that Ms. Cohoon’s social media posting portrayed. (Dec. of Davey, ¶

13.)

       RESPONSE: Undisputed.




                                      - 11 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 11 of 35 Document 33
       54.      However, the Department’s attempts to alleviate concerns did not appear to be

able to keep pace with the growing disturbance and concern within the community. (Dec. of

Davey, ¶ 13.)

       RESPONSE: Dispute that Defendants have provided evidence of a “growing disturbance
       and concern within the community.”

       55.      The Health Department was also made aware by Nurse Wollert that the School

District had been receiving numerous telephone call from concerned citizens and parents

regarding Amyiah Cohoon’s social media postings about having COVID-19, expressing

increased concern and fear about the potential positive COVID-19 case. (Dec. of Davey, ¶ 13-

14.)

       RESPONSE: Undisputed that the school had received some calls; dispute that the
       evidence Defendants have submitted shows significant “concern and fear” in the
       community.

       56.      Director Sopha discussed with Health Department staff the option of contacting

the Sheriff’s Department to request assistance in dealing with the increasing unrest and fear in

the community regarding Ms. Cohoon’s claim of a positive COVID-19 case. (Dec. of Sopha, ¶

25; Dec. of Davey, ¶ 17.)

       RESPONSE: Dispute that the evidence Defendants have submitted shows “increasing
       unrest and fear in the community.”

       57.      After learning of the increasing telephone calls to the School District and County

Health Department from concerned citizens and people who went on the band trip, Director

Sopha contacted Marquette County Sheriff Joseph Konrath to forewarn him that there appeared

to be increasing concern or unrest in the community regarding a potential positive COVID-19

case, even though there were no confirmed cases. (Dec. of Sopha, ¶ 23.)

       RESPONSE: Dispute that the evidence Defendants have submitted shows “increasing
       concern or unrest in the community.”



                                      - 12 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 12 of 35 Document 33
       58.     Sheriff Konrath and Director Sopha discussed possible options for responding to

the escalating situation. (Dec. of Sopha, ¶ 24.)

       RESPONSE: Dispute that the evidence Defendants have submitted shows an “escalating
       situation” in the community.

       59.     As part of their conversation about the unfolding events, Sheriff Konrath and

Director Sopha discussed a nearby community’s response to a citizen’s false claim of having

tested positive for COVID-19 that had been recently covered in the media. (Dec. of Sopha, ¶ 24.)

       RESPONSE: Undisputed.

       60.     The incident occurred in Lodi, a city in neighboring Columbia County. The Lodi

citizen posted on social media that she was diagnosed with COVID-19, even though she had not,

which led other local citizens to contact government officials about the threat and resulted in a

local business not allowing its employees to report to work, all allegedly because of the false

claim. (Dec. of Sopha, ¶ 24.)

       RESPONSE: Undisputed.

       61.     The Lodi Police Department had recommended that the citizen be charged with

disorderly conduct as a result of the false claim. (Dec. of Sopha, ¶ 24, Ex. 4.)

       RESPONSE: Undisputed.

       62.     As Director and Health Officer of the Health Department, Director Sopha’s

biggest concern during this COVID-19 crisis has been maximizing the Health Department’s

ability to prevent the spread of the virus and to effectively respond to the community’s needs.

(Dec. of Sopha, ¶ 26.)

       RESPONSE: Undisputed.




                                      - 13 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 13 of 35 Document 33
       63.      False reporting of COVID-19, like Ms. Cohoon’s social media posting, caused an

unnecessary disturbance and additional mental distress and panic in the community. (Dec. of

Sopha, ¶ 26.)

       RESPONSE: Dispute the characterization of Amyiah’s post as false. The doctors told the
       Cohoons that Amyiah may have had COVID-19 notwithstanding the negative test result.
       Amyiah Cohoon Decl. ¶ 12; Angela Cohoon Decl. ¶ 12. The test itself says that “negative
       test results … do not preclude SARS-CoV-2,” Berg Decl. Ex. 10. Also dispute the
       characterization that the concern was “unnecessary” or primarily attributable to Amyiah’s
       post, rather than to the pandemic itself, to the fact that Amyiah may have had COVID-19
       even though she ultimately tested negative, Amyiah Cohoon Decl. ¶ 12; Angela Cohoon
       Decl. ¶ 12, and to the school’s failure to notify families that a student on the trip may
       have had COVID-19, Angela Cohoon Decl. ¶¶ 7, 10; supra ¶ 36; Video at 10:30–10:52
       (“Klump: Parents [are] concerned that you’re saying that you had corona and that [they]
       aren’t being notified. Angela: Well they should have been notified, because I talked to
       [the principal] myself, personally.”).

       64.      After careful consideration and discussions with Health Department staff and the

Sheriff, Director Sopha determined that contacting the Sheriff’s Department may be an option in

their efforts to present accurate information on the virus to the community and may allow the

Health Department to continue to respond to the community’s needs as effectively as possible.

(Dec. of Sopha, ¶ 25.)

       RESPONSE: Undisputed.

       65.      A positive test result of COVID-19 for Amyiah Cohoon would have required

contacting each of the people who were on the band trip to screen for their symptoms. (Dec. of

Sopha, ¶ 27).

       RESPONSE: Undisputed.




                                      - 14 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 14 of 35 Document 33
       66.     A positive test result of COVID-19 for Amyiah Cohoon would have required the

County Health Department to advise each person on the band trip to quarantine themselves at

home for 14 days, including being off from work in critical positions within the community, such

as healthcare. (Dec. of Sopha, ¶ 27).

       RESPONSE: Undisputed.

       67.     A positive test result of COVID-19 for Amyiah Cohoon would have required the

County Health Department to check-in with each person by phone twice a day to screen for

symptoms. (Dec. of Sopha, ¶ 27).

       RESPONSE: Undisputed.

       68.     A positive test result of COVID-19 for Amyiah Cohoon would have required the

County Health Department to ensure those who reported symptoms to be referred for testing for

COVID-19. (Dec. of Sopha, ¶ 27).

       RESPONSE: Undisputed.

       69.     If symptoms or positive tests occurred, each person who tested positive would

have been interviewed by the Health Department for contact tracing – they would have been

asked who they had had recent contact with, and for contact information for those people so the

County could follow up with them as well. (Dec. of Sopha, ¶ 27).

       RESPONSE: Undisputed.

       70.     In order to respond to a positive diagnosis of COVID-19 of Amyiah Cohoon, the

County began to plan, in coordination with other County officials, for resource requirements,

including pulling other County employees, including from the Human Services and Zoning

Departments, into the Health Department’s efforts, as well as summoning on-call EMTs to assist

with contact-tracing. (Dec. of Sopha, ¶ 28).

       RESPONSE: Undisputed.


                                      - 15 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 15 of 35 Document 33
       71.     New staff brought in for the Health Department’s response to a positive COVID-

19 diagnosis would have had to be trained on confidentiality and screening policies and

procedures. (Dec. of Sopha, ¶ 28).

       RESPONSE: Undisputed.

       72.     Increased civil unrest in the community about a false positive test added to the

significant strain on resources within the Marquette County Health Department in its efforts of

responding to the virus. (Dec. of Sopha, ¶ 30).

       RESPONSE: Dispute the implication that the strain on resources was primarily
       attributable to Amyiah’s post, rather than to the pandemic itself, to the fact that Amyiah
       may still have had COVID-19 even though she ultimately tested negative, Amyiah
       Cohoon Decl. ¶ 12; Angela Cohoon Decl. ¶ 12, and to the school’s failure to notify
       families that a student on the trip may have had COVID-19, Angela Cohoon Decl. ¶¶ 7,
       10; supra ¶ 36; Video at 10:30–10:52 (“Klump: Parents [are] concerned that you’re
       saying that you had corona and that [they] aren’t being notified. Angela: Well they
       should have been notified, because I talked to [the principal] myself, personally.”).
       Dispute that the evidence Defendants have submitted shows “[i]ncreased civil unrest in
       the community.”

       73.     Staff resources were diverted to responding to community concerns about

Amyiah’s social media postings and claim of having COVID-19. (Dec. of Sopha, ¶ 30).

       RESPONSE: Dispute the implication that the strain on resources was primarily
       attributable to Amyiah’s post. See Response to ¶ 72.

       74.     These diverted resources hinder the Department’s ability to attempt to respond to

the changing circumstances of the virus. (Dec. of Sopha, ¶ 30).

       RESPONSE: Dispute the implication that the strain on resources was primarily
       attributable to Amyiah’s post. See Response to ¶ 72.




                                      - 16 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 16 of 35 Document 33
       75.     Around 5:30 p.m. on March 27, 2020, Nurse Davey received a telephone call

from School District Nurse Wollert and learned that parents of students continued to call the

School District regarding Amyiah’s social media postings regarding being positive for COVID-

19. (Dec. of Davey, ¶ 14).

       RESPONSE: Undisputed.

       76.     Nurse Wollert emailed Nurse Davey a copy of Amyiah Cohoon’s latest social

media posting in which she stated she was “finally home after being hospitalized for a day and a

half. [She was] still on breathing treatment but ha[d] beaten the corona virus. Stay home and be

safe.” (Dec. of Davey, ¶ 14).

       RESPONSE: Undisputed.

       77.     The posting forwarded by Nurse Wollert included a photograph of Amyiah

Cohoon in a hospital gown, on a hospital bed, with a breathing mask on. (Dec. of Davey, ¶ 14).

       RESPONSE: Undisputed.

       78.     Following her communication with Nurse Wollert, Nurse Davey called Sheriff

Joseph Konrath and asked if he would follow up with Amyiah Cohoon regarding her social

media postings on having COVID-19. (Dec. of Davey, ¶ 15; Dec. of Konrath, ¶ 3).

       RESPONSE: Undisputed.




                                      - 17 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 17 of 35 Document 33
       79.     Nurse Davey told the Sheriff the County has not had any confirmed COVID-19

cases to date, yet Amyiah Cohoon was still posting she had the virus and had been treated for it,

which was causing a disturbance within the community, including unfounded panic and fear.

(Dec. of Davey, ¶ 15).

       RESPONSE: Dispute the characterization of Ms. Cohoon’s post as false. The doctors told
       the Cohoons that Amyiah may have had COVID-19 notwithstanding the negative test
       result. Amyiah Cohoon Decl. ¶ 12; Angela Cohoon Decl. ¶ 12. The test itself says that
       “negative test results … do not preclude SARS-CoV-2,” Berg Decl. Ex. 10. Also dispute
       the implication that the strain on resources was primarily attributable to Amyiah’s post,
       rather than to the pandemic itself, to the fact that Amyiah may have had COVID-19 even
       though she ultimately tested negative, Amyiah Cohoon Decl. ¶ 12; Angela Cohoon Decl.
       ¶ 12, and to the school’s failure to notify families that a student on the trip may have had
       COVID-19, Angela Cohoon Decl. ¶¶ 7, 10; supra ¶ 36; Video at 10:30–10:52 (“Klump:
       Parents [are] concerned that you’re saying that you had corona and that [they] aren’t
       being notified. Angela: Well they should have been notified, because I talked to [the
       principal] myself, personally.”).

       80.     Nurse Davey’s intent in requesting the Sheriff to follow up with Amyiah Cohoon

was to hopefully have the social media postings voluntarily taken down. (Dec. of Davey, ¶ 16).

       RESPONSE: Undisputed.

       81.     Nurse Davey sent Sheriff Konrath an email showing a recent social media post

made by Ms. Cohoon in which Ms. Cohoon stated as follows: “I am finally home after being

hospitalized for a day and a half. I am still om (sic) breathing treatment but have beaten the

corona virus. Stay home and be safe” (Dec. of Konrath, ¶ 4.)

       RESPONSE: Undisputed.

       82.     Sheriff Konrath understood from Nurse Davey that this post had been made after

Ms. Cohoon returned from the UW Hospital and after she tested negative for COVID-19. (Dec.

of Konrath, ¶ 5.)

       RESPONSE: Undisputed.




                                      - 18 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 18 of 35 Document 33
       83.     Nurse Davey also advised Sheriff Konrath that this social media post was creating

unfounded concern, disturbance, and panic amongst the parents and students who had been on

the same high school band trip to Florida, among the Westfield School District, in other

individuals who had contact with those on the trip, and even from people who had simply seen

the posting. (Dec. of Konrath, ¶ 6.)

       RESPONSE: Undisputed that Nurse Davey told Sheriff Konrath this. Dispute the
       characterization that her post was creating “unfounded” concern, or that the concern was
       primarily attributable to Amyiah’s post, rather than to the pandemic itself, to the fact that
       Amyiah may still have had COVID-19 even though she ultimately tested negative,
       Amyiah Cohoon Decl. ¶ 12; Angela Cohoon Decl. ¶ 12, and to the school’s failure to
       notify families that a student on the trip may have had COVID-19, Angela Cohoon Decl.
       ¶¶ 7, 10; supra ¶ 36; Video at 10:30–10:52 (“Klump: Parents [are] concerned that you’re
       saying that you had corona and that [they] aren’t being notified. Angela: Well they
       should have been notified, because I talked to [the principal] myself, personally.”).
       Dispute that the evidence Defendants have submitted shows “disturbance and panic.”

       84.     Sheriff Konrath was advised that the Marquette County Health Department also

received several calls from community residents who were disturbed and inquiring about this

posting and whether Ms. Cohoon had tested positive for COVID-19. (Dec. of Konrath, ¶ 6.)

       RESPONSE: Undisputed.

       85.     These calls to the Health Department were negatively impacting the already-

strained resources of the Marquette County Health Department. (Dec. of Konrath, ¶ 6.)

       RESPONSE: Dispute the implication that the strain on resources was primarily
       attributable to Amyiah’s post, rather than to the pandemic itself, to the fact that Amyiah
       may still have had COVID-19 even though she ultimately tested negative, Amyiah
       Cohoon Decl. ¶ 12; Angela Cohoon Decl. ¶ 12, and to the school’s failure to notify
       families that a student on the trip may have had COVID-19, Angela Cohoon Decl. ¶¶ 7,
       10; supra ¶ 36; Video at 10:30–10:52 (“Klump: Parents [are] concerned that you’re
       saying that you had corona and that [they] aren’t being notified. Angela: Well they
       should have been notified, because I talked to [the principal] myself, personally.”).

       86.     Sheriff Konrath was also advised that school officials also were forced to respond

to repeated inquiries related to this social media post. (Dec. of Konrath, ¶ 6.)

       RESPONSE: Undisputed.


                                      - 19 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 19 of 35 Document 33
        87.     Ms. Cohoon’s social media post was concerning to Sheriff Konrath as well,

because it appeared to convey false information, given the negative test result as described to the

Sheriff by the County Health Department. (Dec. of Konrath, ¶ 7.)

        RESPONSE: Dispute the characterization of Ms. Cohoon’s post as false. The doctors told
        the Cohoons that Amyiah may have had COVID-19 notwithstanding the negative test
        result. Amyiah Cohoon Decl. ¶ 12; Angela Cohoon Decl. ¶ 12. The test itself says that
        “negative test results … do not preclude SARS-CoV-2,” Berg Decl. Ex. 10.

        88.     It was also concerning because it was causing panic, concern, and disturbance

with community members who may have had contact with Ms. Cohoon or others on the class

field trip. (Dec. of Konrath, ¶ 7.)

        RESPONSE: Dispute the characterization that the concern was primarily attributable to
        Amyiah’s post. See Response to ¶ 85.

        89.     It was the Sheriff’s understanding that these individuals understandably expressed

concern over whether they potentially had COVID-19 in light of being in contact with Ms.

Cohoon on the school trip and were worried whether they needed to be tested and whether they

needed to call off of work and self-isolate away from other family members. (Dec. of Konrath, ¶

7.)

        RESPONSE: Undisputed.

        90.     Given the panic, concern, and disturbance within the community created by this

social media post, and in light of the fact Ms. Cohoon actually tested negative for COVID-19,

Nurse Davey requested that the Sheriff’s Department talk to the Cohoon family to see if Ms.

Cohoon would agree to remove the social media post in which she stated she had beaten

COVID-19. (Dec. of Konrath. ¶ 8.)

        RESPONSE: Dispute the characterization that the concern was primarily attributable to
        Amyiah’s post. See Response to ¶ 85. Dispute that the evidence Defendants have
        submitted shows “panic, concern, and disturbance within the community.”




                                       - 20 -
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 20 of 35 Document 33
       91.       Shortly after speaking with Nurse Davey, Sheriff Konrath spoke with Patrol

Sergeant Klump, who was on duty at the time. (Dec. of Konrath, ¶ 9; Dec. of Klump, ¶ 3-4.)

       RESPONSE: Undisputed.

       92.       Sheriff Konrath relayed to Sergeant Klump that Ms. Cohoon had made a post on

social media in which she reported that she had beat COVID-19, but the Marquette County

Health Department had advised that Ms. Cohoon tested negative. (Dec. of Konrath, ¶ 9; Dec. of

Klump, ¶ 4, Ex. 3.)

       RESPONSE: Undisputed.

       93.       Sheriff Konrath also relayed to Sergeant Klump that such posting was concerning

as it was conveying false information given the negative result and it was now creating a

disturbance, panic, and unfounded concerns with the parents and students in the Westfield

School District, the Marquette County Health Department, and other County residents. (Dec. of

Konrath, ¶ 9; Dec. of Klump, ¶ 4.)

       RESPONSE: Dispute the characterization that the concern was primarily attributable to
       Amyiah’s post. See Response to ¶ 85. Dispute that the evidence Defendants have
       submitted shows “disturbance” and “panic” in the community.

       94.       Sheriff Konrath explained to Sergeant Klump that both the Marquette County

Health Department and the school district were having their resources depleted due to the need to

attempt to respond to all of the inquiries related to the inaccurate social media post. (Dec. of

Konrath, ¶ 9.)

       RESPONSE: Dispute the characterization that the resource strain was primarily
       attributable to Amyiah’s post. See Response to ¶ 85.

       95.       Sheriff Konrath forwarded to Sergeant Klump the email of the social media post

and requested that Sergeant Klump respond to the Cohoon residence, make contact with the




                                      - 21 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 21 of 35 Document 33
Cohoon family, and inquire whether Ms. Cohoon would voluntarily remove the social media

post stating that she had beat COVID-19. (Dec. of Konrath, ¶¶ 9-10; Dec. of Klump, ¶ 4.)

       RESPONSE: Dispute that Sheriff Konrath directed Sergeant Klump to make only a
       voluntary request. Sergeant Klump told to the Cohoons that, “If [Amyiah’s post] doesn’t
       come down, the Sheriff has directed me to issue disorderly conduct citations if not start
       taking people to jail.” Video at 12:58–13:04. Likewise, Sergeant Klump’s incident report
       states that Sheriff Konrath told him to “respond to the residence and have the post
       removed from her social media,” and notes that he threatened citation and arrest while he
       was there, Berg Decl. Ex. 6 at 4–5 (emphasis added), and Sheriff Konrath reviewed and
       approved that incident report, Berg Decl. Ex. 11. And, despite a letter sent to him by the
       Cohoons, Sheriff Konrath refused to acknowledge that Amyiah was free to post what she
       did or to provide any assurance that she would not be cited if she reposted it. Berg Decl.
       Exs. 8, 9.

       96.     If Ms. Cohoon would not agree to remove the social media post voluntarily,

Sheriff Konrath mentioned to Sergeant Klump that the Sheriff’s Department could proceed with

several options. (Dec. of Konrath, ¶ 11; Dec. of Klump, ¶ 5.)

       RESPONSE: Dispute the implication that Sheriff Konrath did not order Sergeant Klump
       to do what he did. See Response to ¶ 95.

       97.     Sheriff Konrath discussed with Sergeant Klump that there would be a wide range

of options if Ms. Cohoon refused to remove the post, including a referral for Disorderly Conduct,

working with the Health Department, and contacting Facebook to see if the posting could be

removed. (Dec. of Konrath, ¶ 11.)

       RESPONSE: Dispute the implication that Sheriff Konrath did not order Sergeant Klump
       to do what he did. See Response to ¶ 95.




                                      - 22 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 22 of 35 Document 33
       98.     Sheriff Konrath never directed Sergeant Klump to arrest or issue a disorderly

conduct ticket to Ms. Cohoon if she did not agree to voluntarily remove the posting. (Dec. of

Konrath, ¶ 11.)

       RESPONSE: Disputed. Sergeant Klump told to the Cohoons that, “If [Amyiah’s post]
       doesn’t come down, the Sheriff has directed me to issue disorderly conduct citations if
       not start taking people to jail.” Video at 12:58–13:04. Likewise, Sergeant Klump’s
       incident report states that Sheriff Konrath told him to “respond to the residence and have
       the post removed from her social media,” and notes that he threatened citation and arrest
       while he was there, Berg Decl. Ex. 6 at 4–5 (emphasis added), and Sheriff Konrath
       reviewed and approved that incident report, Berg Decl. Ex. 11. And, despite a letter sent
       to him by the Cohoons, Sheriff Konrath refused to acknowledge that Amyiah was free to
       post what she did or to provide any assurance that she would not be cited if she reposted
       it. Berg Decl. Exs. 8, 9.

       99.     Rather, if Ms. Cohoon refused to take the social media post down, Patrol Sergeant

Klump would assess the situation further. (Dec. of Konrath, ¶ 11; Dec. of Klump, ¶ 5, 24.)

       RESPONSE: Dispute the implication that Sheriff Konrath did not order Sergeant Klump
       to do what he did. See Response to ¶ 98.

       100.    Sergeant Klump would contact Sheriff Konrath before he proceeded with any

further action, particularly the issuance of a citation or making a referral for disorderly conduct.

(Dec. of Konrath, ¶ 11; Dec. of Klump, ¶ 5, 24.)

       RESPONSE: Dispute that Sheriff Konrath did not order Sergeant Klump to do what he
       did. See Response to ¶ 98.

       101.    The law enforcement contact at the Cohoon home on March 27, 2020 was the

subject of both an audio and video recording. (See generally, Dec. of Warren ¶ 2-4, Ex. 2; Dec of

Klump, ¶ 7.)

       RESPONSE: Undisputed.

       102.    Upon arriving at the Cohoon home, Sergeant Klump requested to speak to

Amyiah Cohoon’s father. Mr. Richard Cohoon came to the door and then stepped outside to




                                      - 23 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 23 of 35 Document 33
speak with Patrol Sergeant Klump, closing the front door behind him while Ms. Cohoon

remained in the home. (Dec. of Klump, ¶ 6-9; Ex. 2.)

        RESPONSE: Undisputed.

       103.    Sergeant Klump initially asked Mr. Cohoon questions about his daughter, her

school trip, about whether she thought she had COVID-19, and whether she had been tested.

(Dec. of Klump, ¶ 10; Ex. 2.)

       RESPONSE: Undisputed.

       104.    Mr. Cohoon began to explain Ms. Cohoon’s hospital course and offered to show

Sergeant Klump a copy of records from Ms. Cohoon’s emergency room visit on March 22, 2020.

Mr. Cohoon then stepped into the home briefly, presumably to ask Mrs. Cohoon to bring the

record outside, and then re-emerged from the house and indicated that Mrs. Cohoon would bring

the hospital record. (Dec. of Klump, ¶ 11; Ex. 2.)

       RESPONSE: Undisputed.

       105.    Shortly thereafter, Mrs. Cohoon provided Patrol Sergeant Klump with a Divine

Savior record from March 22, 2020, which he reviewed. When provided these records by the

Cohoons, Patrol Sergeant Klump never said anything remotely similar to the allegation contained

in the Complaint that he stated that he “was not there to gather information, just to complete

Sheriff Konrath’s orders.” (Dec. of Klump, ¶ 12; Ex. 2.)

       RESPONSE: Disputed in part. Rick attempted to explain to Sergeant Klump, at least six
       different times, that the doctors believed Amyiah may have had COVID-19 even though
       she tested negative. Video at 4:32–50; 5:21–5:55; 7:53–8:13; 12:32–12:35; 14:28–14:36;
       17:28–17:34. Sergeant Klump demonstrated that he was not interested in this
       explanation, stating, “I don’t know the circumstances that you were in. All I’m here for is
       to figure out what this post is about, seeing she tested negative and we need to get it taken
       down.” Video at 9:35–9:48.

       106.    Rather, Mr. Cohoon described Ms. Cohoon’s medical history over the course of

the last week. This included information confirming Ms. Cohoon had been tested for COVID-19


                                      - 24 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 24 of 35 Document 33
at the UW Children’s Hospital on March 25, 2020 and that the test came back negative on the

morning of March 26, 2020. (Dec. of Klump, ¶ 13; Ex. 2.)

        RESPONSE: Undisputed.

        107.     Mr. Cohoon confirmed the negative test a second time during their conversation.

(Dec. of Klump, ¶ 13.)

        RESPONSE: Undisputed.

        108.     At approximately 19:02:51 in the video, for the first time, Sergeant Klump

explained the reason he was there: to discuss Ms. Cohoon’s social media2 post in which she

stated she had “beaten COVID-19,” even though she had in fact tested negative. (Dec. of Klump,

¶ 14; Ex. 2.)

        RESPONSE: Undisputed.

        109.     Sergeant Klump relayed to Mr. and Mrs. Cohoon that this post was causing many

issues with students and parents within the school district and showed Mr. Cohoon the

screenshot of the post he had received via email from the Sheriff. (Dec. of Klump, ¶ 14; Ex. 2.)

        RESPONSE: Undisputed.

        110.     Sergeant Klump explained to Mr. and Mrs. Cohoon that Sheriff Konrath had been

contacted by the Marquette County Health Department requesting that the Sheriff’s Department

make contact with the Cohoon family and talk to Ms. Cohoon to see if she would delete her post.

(Dec. of Klump, ¶ 15; Ex. 2.)

        RESPONSE: Disputed in part. Klump told the Cohoons that he was there to “get her to
        delete this,” Video at 7:10–7:22, and to ask them to add a new post apologizing and
        stating that she was not actually positive, Video at 7:22–7:32, to which Rick responded,
        “Well we don’t know that. We’re not gonna do that. We don’t know that,” Video at 7:32–
        7:37.

       2
         At the time their encounter began, Sergeant Klump believed that the post in question had been made on
Facebook. It was later confirmed that the post had been made on Instagram. (Dec. of Klump, ¶ 15.)



                                       - 25 -
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 25 of 35 Document 33
       111.    Mrs. Cohoon then responded “okay,” which Patrol Sergeant Klump interpreted as

her agreement to take the post down, though he understood that Mrs. Cohoon may not have been

speaking for her daughter, who appeared to have actually authored the post. (Dec. of Klump, ¶

16; Ex. 2.)

       RESPONSE: Undisputed.

       112.    At approximately 19:07:05 on the video, Ms. Cohoon stepped outside of the

residence for the first time. (Dec. of Klump, ¶ 17; Ex. 2.)

       RESPONSE: Undisputed.

       113.    Sergeant Klump explained to the Cohoon family that all he was there for was to

figure out what the post was about, seeing that Ms. Cohoon tested negative, and to see if she

would take the post down. (Dec. of Klump, ¶ 17; Ex. 2.)

       RESPONSE: Disputed. Sergeant Klump did not tell Amyiah that he was there to “see if
       she would take the post down.” Rather, he said, “I don’t know the circumstances that you
       were in. All I’m here for is to figure out what this post is about, seeing she tested negative
       and we need to get it taken down”—a demand, not a request. Video at 9:35–9:48.

       114.    In response to Sergeant Klump’s statement, Ms. Cohoon immediately responded

by saying “I’ll do it.” (Dec. of Klump, ¶ 17; Ex. 2.)

       RESPONSE: Dispute the characterization of Sergeant Klump’s statement. What he
       said—“we need to get it taken down”—was a demand. Video at 9:35–9:48.

       115.    Sergeant Klump took Ms. Cohoon’s statement to be a voluntary willingness to

delete her Instagram post. (Dec. of Klump, ¶ 17.)

       RESPONSE: Disputed. Regardless of what Sergeant Klump understood, the video shows
       that Amyiah responded to his demand, which does not suggest a “voluntary willingness”
       to delete her post.

       116.    At approximately 19:08:24 in the video, Sergeant Klump spoke directly to Ms.

Cohoon further explaining the situation and why he was there. He informed Ms. Cohoon that

with her being in Florida with other parents and students, there was concern about her stating she


                                      - 26 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 26 of 35 Document 33
had COVID-19 and that these parents and students were never notified. (Dec. of Klump, ¶ 18;

Ex. 2.)

          RESPONSE: Undisputed.

          117.   After additional conversation about Ms. Cohoon’s medical course during the past

week, at approximately 19:10:16 in the video, Patrol Sergeant Klump stated: “Nonetheless, can

we get the post taken down?” (Dec. of Klump, ¶ 19; Ex. 2.)

          RESPONSE: Undisputed.

          118.   In response to his question, both Ms. Cohoon and Mrs. Cohoon immediately

agreed to take down the post, by stating “yes.” (Dec. of Klump, ¶ 19; Ex. 2.)

          RESPONSE: Undisputed, but incomplete. Immediately thereafter, Rick objected on his
          daughter’s behalf, “Wait a minute, why does it need to come down? What has been
          violated here lawfully?” Video at 12:17–12:26. Sergeant Klump did not respond, “Oh
          nothing, I’m just asking you to remove it, but it’s up to you.” Instead, Klump responded
          in a cautionary tone, “Because the health department has the information of her test
          results, that she is not positive.” Video at 12:26–12:33. Amyiah went inside right after
          this exchange. Video at 12:15–12:49.

          119.   Sergeant Klump took Ms. Cohoon’s additional statement to express a voluntary

willingness to delete the Instagram post. (Dec. of Klump, ¶ 19.)

          RESPONSE: Disputed. Regardless of what Sergeant Klump understood, the video does
          not show Amyiah’s “voluntary willingness” to delete her post, but rather Amyiah
          complying with Klump’s demand. See Response to ¶¶ 113, 118.

          120.   Up through the point in time that Ms. Cohoon twice indicated an agreement that

she would remove the Instagram post, Sergeant Klump never suggested, insinuated or threatened

that anyone could face arrest or any other adverse law enforcement action if there was not an

agreement to remove the Instagram post. (Dec. of Klump, ¶ 20.)

          RESPONSE: Disputed. A deputy sheriff at one’s doorstep demanding the removal of a
          social media post—“we need to get it taken down,” Video at 9:35–9:48—is an implicit
          threat, and Sergeant Klump reinforced that coercive implication by failing to disavow any
          threat in response to Rick’s question, “what has been violated here lawfully?” Video at
          12:17–12:26.


                                         - 27 -
           Case 2:20-cv-00620-JPS Filed 05/15/20 Page 27 of 35 Document 33
       121.    At approximately 19:10:47 of the video, Ms. Cohoon walked inside of the

residence, outside of Patrol Sergeant Klump’s presence, and closed the door behind her. (Dec. of

Klump, ¶ 21; Ex. 2.)

       RESPONSE: Undisputed.

       122.    While Ms. Cohoon was outside of Patrol Sergeant Klump’s presence and after

Ms. Cohoon had already twice indicated that she would remove the Instagram post, at

approximately 19:10:48 of the video, Sergeant Klump did state to Mr. Cohoon: “Richard, I don’t

want to go this far, it was as simple as me coming out here and just getting the post taken down

and walking away.” (Dec. of Klump, ¶ 22; Ex. 2.)

       RESPONSE: Dispute the characterization that Amyiah had twice indicated a willingness
       to take the post down. See Responses to ¶¶ 113–115; 118–119.

       123.    After Ms. Cohoon agreed to take down the post and while Ms. Cohoon was inside

of her home, presumably to take down the post, Sergeant Klump did tell Mr. Cohoon the

potential for disorderly conduct due to the fact that the post was causing a disturbance to the

public by posting that their daughter was positive for COVID-19 and the other parents were

upset over this post. (Dec. of Klump, ¶ 22; Ex. 2.)

       RESPONSE: Undisputed, but incomplete. Sergeant Klump stated, “If it doesn’t come
       down, the Sheriff has directed me to issue disorderly conduct citations if not start taking
       people to jail.” Video at 12:58–13:04.

       124.    It was only after Ms. Cohoon had already twice agreed to remove the social media

post that Sergeant Klump made any statement about the potential for disorderly conduct and

arrest. (Dec. of Klump, ¶ 23; Ex. 2.)

       RESPONSE: Dispute the characterization that Amyiah had twice indicated a willingness
       to take the post down, or that Sergeant Klump’s prior statements and actions were not
       coercive. See Responses to ¶¶ 113–115; 118–120,




                                      - 28 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 28 of 35 Document 33
       125.     When Sergeant Klump made these statements about disorderly conduct and arrest,

Ms. Cohoon was not present, but rather, was inside the home with the door closed. (Dec. of

Klump, ¶ 23; Ex. 2.)

       RESPONSE: Undisputed, but incomplete. The video shows that Amyiah learned, while
       Sergeant Klump was still there, that he had threatened her family with jail over her posts.
       After Amyiah removed the post Sergeant Klump had a screenshot of, she remained
       outside while Klump and her father continued to discuss, and Rick twice protested the
       threat of jail, and Sergeant Klump confirmed the threat, in Amyiah’s presence. Video at
       21:50–22:04 (“[Y]ou guys want to threaten somebody with going to jail over it and add
       insult to injury?”); Video at 23:16–23:32 (“Rick: [I]t doesn’t do any good when you can’t
       warn [people] when you got a Sheriff’s department threatening to throw people in jail
       over it. Sergeant Klump: I’m just doing what we can do as a Sheriff’s Office. Okay?”).

       126.     Sergeant Klump did not have a plan to immediately issue any citations or make

any referrals for disorderly conduct or arrests at that time, even if Ms. Cohoon would not agree

to voluntarily remove the posts. (Dec. of Klump, ¶ 24.)

       RESPONSE: Disputed. Sergeant Klump told the Cohoons that, “if [Amyiah’s post]
       doesn’t come down, the Sheriff has directed me to issue disorderly conduct citations if
       not start taking people to jail.” Video at 12:58–13:04. Likewise, Sergeant Klump’s
       incident report states that Sheriff Konrath told him to “respond to the residence and have
       the post removed from her social media,” Berg Decl. Ex. 6 at 4 (emphasis added).

       127.     Sergeant Klump had previously discussed with Sheriff Konrath that there were a

wide range of options if Ms. Cohoon refused to voluntarily remove the post. While this

potentially included disorderly conduct, it also included working with the County Health

Department to take other actions or potentially contacting the social media platform. (Dec. of

Klump, ¶ 24.)

       RESPONSE: Dispute the implication that Sheriff Konrath did not order Sergeant Klump
       to do what he did. See Response to ¶ 98.

       128.     If Ms. Cohoon refused to take the social media post down, Sergeant Klump would

have further evaluated the situation and discussed the situation with Sheriff Konrath before




                                      - 29 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 29 of 35 Document 33
proceeding with any of the options, including issuance of disorderly conduct citations or arrest

for disorderly conduct. (Dec. of Klump, ¶ 24.)

       RESPONSE: Disputed. Sergeant Klump told the Cohoons that, “if [Amyiah’s post]
       doesn’t come down, the Sheriff has directed me to issue disorderly conduct citations if
       not start taking people to jail.” Video at 12:58–13:04.

       129.    At approximately 19:11:25 of the video, Mrs. Cohoon partially entered the home,

presumably to check with Ms. Cohoon inside, and then Mrs. Cohoon stated to Sergeant Klump,

“she [Ms. Cohoon] is taking it down now.” (Dec. of Klump, ¶ 25; Ex. 2.)

       RESPONSE: Undisputed.

       130.    Mr. Cohoon re-emerged from the residence and stated that if the post was not

there anymore, it should not show up on the phone. (Dec. of Klump, ¶ 26-27; Ex. 2.)

       RESPONSE: Undisputed.

       131.    Sergeant Klump got the impression that Mr. Cohoon had believed and expected

that the post was already removed but suggested to Sergeant Klump that he look at his phone.

(Dec. of Klump, ¶ 27.)

       RESPONSE: Undisputed.

       132.    Mr. Cohoon then appeared to obtain his own phone to check to verify that the post

was removed. (Dec. of Klump, ¶ 27; Ex. 2.)

       RESPONSE: Undisputed.

       133.    Mr. Cohoon then stated to Sergeant Klump: “I kinda understand where you are

coming from, like I said, we are failing to understand each other.” (Dec. of Klump, ¶ 28; Ex. 2.)

       RESPONSE: Undisputed.

       134.    At approximately 19:18:44 of the video, Ms. Cohoon re-emerged from the house

with her phone in hand and reported to Sergeant Klump that the social media post had been




                                      - 30 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 30 of 35 Document 33
completely taken down. Ms. Cohoon then proceeded to show Patrol Sergeant Klump her phone

confirming that the post had been deleted. (Dec. of Klump, ¶ 29; Ex. 2.)

       RESPONSE: Undisputed.

       135.    Sergeant Klump told Ms. Cohoon that he appreciated her taking the social media

post down and she responded “of course.” (Dec. of Klump, ¶ 30; Ex. 2.)

       RESPONSE: Undisputed.

       136.    At no time did Patrol Sergeant Klump ever state or threaten Ms. Cohoon that if

she did not take down the social media post, he would arrest her or issue her a disorderly conduct

citation. In fact, he never made any threat or other statements to Ms. Cohoon or in her presence

that suggested or referenced arrest or disorderly conduct. (Dec. of Klump, ¶ 31; Ex. 2.)

       RESPONSE: Disputed. A deputy sheriff at one’s doorstep demanding the removal of a
       social media post—“we need to get it taken down,” Video at 9:35–9:48—is an implicit
       threat, and Sergeant Klump reinforced the coercive implication by failing to disavow any
       threat in response to Rick’s question, “what has been violated here lawfully?” Video at
       12:17–12:26. The video also shows that Sergeant Klump confirmed the threat in
       Amyiah’s presence. Video at 23:16–23:32 (“Rick: [I]t doesn’t do any good when you
       can’t warn [people] when you got a Sheriff’s department threatening to throw people in
       jail over it. Sergeant Klump: I’m just doing what we can do as a Sheriff’s Office.
       Okay?”).

       137.    Sergeant Klump never told Ms. Cohoon that if she did not remove the social

media post, he had direct orders from the Sheriff to issue citations for disorderly conduct and

taking people to jail. (Dec. of Klump, ¶ 32-34; Ex. 2.)

       RESPONSE: Undisputed, but incomplete. Sergeant Klump told her parents that, “if it
       doesn’t come down, the Sheriff has directed me to issue disorderly conduct citations if
       not start taking people to jail.” Video at 12:58–13:04. Immediately after hearing that
       threat, Angela went inside by Amyiah. Video at 13:23–13:45. Later, Rick discussed the
       threat, and Sergeant Klump confirmed it, in Amyiah’s presence. Video at 23:16–23:32
       (“Rick: [I]t doesn’t do any good when you can’t warn [people] when you got a Sheriff’s
       department threatening to throw people in jail over it. Sergeant Klump: I’m just doing
       what we can do as a Sheriff’s Office. Okay?”).




                                      - 31 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 31 of 35 Document 33
       138.    At no time did Mr. Cohoon bring Ms. Cohoon outside and explain to Ms. Cohoon

that she did not have to delete her post, that he would not delete it if it were his post but that she

could decide for herself. (Dec. of Klump, ¶ 33; Ex. 2.)

       RESPONSE: Undisputed that the video does not show this statement, but Rick was inside
       by Amyiah at various points.

       139.    All of Sergeant Klump’s interactions with the Cohoon family on March 27, 2020

were professional, and he neither raised his voice nor ever threatened Ms. Cohoon with arrest.

(Dec. of Klump, ¶ 35; Ex. 2.)

       RESPONSE: Disputed. A deputy sheriff at one’s doorstep demanding the removal of a
       social media post—“we need to get it taken down,” Video at 9:35–9:48—is an implicit
       threat, and Sergeant Klump reinforced the coercive implication by failing to disavow any
       threat in response to Rick’s question, “what has been violated here lawfully?” Video at
       12:17–12:26. Sergeant Klump explicitly threatened her parents: “if it doesn’t come down,
       the Sheriff has directed me to issue disorderly conduct citations if not start taking people
       to jail.” Video at 12:58–13:04. And the video also shows that Sergeant Klump confirmed
       the threat in Amyiah’s presence. Video at 23:16–23:32 (“Rick: [I]t doesn’t do any good
       when you can’t warn [people] when you got a Sheriff’s department threatening to throw
       people in jail over it. Sergeant Klump: I’m just doing what we can do as a Sheriff’s
       Office. Okay?”).

       140.    It was Sergeant Klump’s intention to speak with Ms. Cohoon to explain the

negative impact her post was having with the hope that she would voluntarily remove the post as

requested by the County’s Health Department. (Dec. of Klump, ¶ 36.)

       RESPONSE: Dispute the implication that Sergeant Klump had no intention to do what he
       did. See Response to ¶ 139.




                                      - 32 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 32 of 35 Document 33
          141.   Sergeant Klump had significant concerns over this social media post, which was

already causing an unfounded concern, a disturbance and panic with parents, students, the

County Health Department and other County residents and could continue to cause further panic

in the community. (Dec. of Klump, ¶ 36.)

          RESPONSE: Dispute the characterization that the concern was primarily attributable to
          Amyiah’s post, rather than to the pandemic itself, to the fact that Amyiah may still have
          had COVID-19 even though she ultimately tested negative, Amyiah Cohoon Decl. ¶ 12;
          Angela Cohoon Decl. ¶ 12, and to the school’s failure to notify families that a student on
          the trip may have had COVID-19, Angela Cohoon Decl. ¶¶ 7, 10; supra ¶ 36; Video at
          10:30–10:52 (“Klump: Parents [are] concerned that you’re saying that you had corona
          and that [they] aren’t being notified. Angela: Well they should have been notified,
          because I talked to [the principal] myself, personally.”).

          142.   Ms. Cohoon’s social media post, which was believed to be inaccurate, not only

tended to cause or provoke a disturbance, but actually did cause a disturbance in the community.

(Dec. of Popp, ¶ 8-12; Dec. of Kraft, ¶ 7, 10-13; Dec. of LaFave, ¶ 7, 10-12; Dec. of Ezell, ¶ 8,

10-13.)

          RESPONSE: Disputed. Any disturbance was more directly attributable to the pandemic
          itself, to the fact that Amyiah may have had COVID-19 even though she ultimately tested
          negative, Amyiah Cohoon Decl. ¶ 12; Angela Cohoon Decl. ¶ 12, and to the school’s
          failure to notify families that a student on the trip may have had COVID-19, Angela
          Cohoon Decl. ¶¶ 7, 10; supra ¶ 36; Video at 10:30–10:52 (“Klump: Parents [are]
          concerned that you’re saying that you had corona and that [they] aren’t being notified.
          Angela: Well they should have been notified, because I talked to [the principal] myself,
          personally.”).

          143.   Mr. Cohoon has continued to voice his opinions and thoughts about his daughter’s

diagnosis and the encounter with the Marquette County Sheriff’s Department. (Dec. of Mills, ¶ 3,

Ex. 6.)

          RESPONSE: Undisputed, but irrelevant. Amyiah has explained that she fears posting
          further on social media as a result of Sergeant Klump’s threat. Amyiah Cohoon Decl. ¶¶
          21, 23–25.

          144.   On March 28, 2020, Mr. Cohoon posted on Facebook about the conversation with

Sergeant Klump. In a lengthy posting, Mr. Cohoon relayed his version of what took place and


                                         - 33 -
           Case 2:20-cv-00620-JPS Filed 05/15/20 Page 33 of 35 Document 33
encouraged all to share his post by stating “SHARE THE HELL OUT OF IT.” (Dec. of Mills, ¶

3, Ex. 6.)

          RESPONSE: Undisputed, but irrelevant. See Response to ¶ 143.

          145.   Mr. Cohoon continued to post about the incident by referencing a photograph of

Ms. Cohoon in the hospital and asserting that the Sheriff and School Administrator “forced

Amyiah to remove by threats of arrest and disorderly conduct citations.” (Dec. of Mills, ¶ 3, Ex.

6.)

          RESPONSE: Undisputed, but irrelevant. See Response to ¶ 143.

          146.   The highly contagious novel coronavirus with which Ms. Cohoon publically

claimed to be afflicted had already resulted in the World Health Organization declaring a public

health emergency, declarations of a public health emergency by multiple states including Florida

and Wisconsin, a proclamation of a national emergency by the President of the United States,

and the closure of all public and private schools in the State of Wisconsin. (Dec. of Mills, ¶ 2,

Ex. 5.)

          RESPONSE: Undisputed.

          147.   As of March 23, 2020, positive cases of COVID-19 in the United States had risen

119% in the previous 72 hours and five Wisconsinites had already died. (Dec. of Mills, ¶ 2, Ex.

5.)

          RESPONSE: Undisputed.

          148.   There was and still is no known cure or vaccine for COVID-19. (Dec. of Mills, ¶

2, Ex. 5.)

          RESPONSE: Undisputed.

          Dated: May 15, 2020.




                                        - 34 -
          Case 2:20-cv-00620-JPS Filed 05/15/20 Page 34 of 35 Document 33
                            Respectfully submitted,

                            WISCONSIN INSTITUTE FOR LAW & LIBERTY

                            Rick Esenberg (SBN 1005622)
                            (414) 727-6367 | rick@will-law.org

                            /s/ Luke N. Berg
                            Luke N. Berg (SBN 1095644)
                            (414) 727-7361 | luke@will-law.org

                            Anthony F. LoCoco (SBN 1101773)
                            (414) 727-7419 | alococo@will-law.org

                            Lucas T. Vebber (SBN 1067543)
                            (414) 727-7415 | lucas@will-law.org

                            330 E. Kilbourn Ave., Suite 725
                            Milwaukee, WI 53202
                            Telephone: (414) 727-9455
                            Facsimile: (414) 727-6385

                            Attorneys for Plaintiff




                              - 35 -
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 35 of 35 Document 33
